NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 15-2731
                                    ____________

                               JOSEPH TIMONEY, JR.,
                                                  Appellant

                                           v.

                                 WILLIAM LOUGHERY;
                                JENNIFER LOUGHERY,
                                  a/k/a Jennifer Howard;
                            STEPHEN M. HOWARD, Esquire;
                             UPPER GWYNEDD TOWNSHIP,
                   d/b/a Upper Gwynedd Township Police Department;
              EDWARD TARTAR, Individually and in his official capacity
             as officer in the Upper Gwynedd Township Police Department;
                                    JOHN DOES 1-10
                                      ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2-14-cv-04774)
                     District Judge: Honorable Harvey Bartle, III
                                    ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 October 31, 2016

                  Before: HARDIMAN and SCIRICA, Circuit Judges,
                          and ROSENTHAL,* District Judge.

      *
         The Honorable Lee H. Rosenthal, United States District Judge for the Southern
District of Texas, sitting by designation.
                                (Filed: November 4, 2016)
                                      ____________

                                       OPINION **
                                      ____________

HARDIMAN, Circuit Judge.

       Joseph Timoney, Jr. appeals the District Court’s orders dismissing his amended

complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6)

and denying his motion for reconsideration. We will affirm.

                                             I

       Although Timoney sued several parties, his appeal is confined to the dismissal of

the municipal Defendants: Upper Gwynedd Township and Officer Edward Tartar. The

case arises out of a sheriff’s sale of Timoney’s property at 200 Spruce Circle, North

Wales, Pennsylvania. Timoney alleged that he had no knowledge of the sale, which

precipitated a confrontation at the property between Timoney and the buyers. That

confrontation, in turn, provoked a call to the Upper Gwynedd Township Police and

Officer Tartar was one of the responding officers.

                                             II

       Timoney argues on appeal that the District Court imposed a heightened

plausibility pleading standard for his § 1983 claims against the municipal Defendants.

       **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.

                                             2
This argument fails, largely because Timoney’s amended complaint is a prime example

of the inadequate pleading subject to dismissal under the Supreme Court’s decisions in

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007) and Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009).

                                              A

       We need not tarry with Timoney’s § 1983 claims against Upper Gwynedd.

Though Timoney alleges that municipal “Defendants had a policy to enforce unlawful

evictions without notice under color [of] State law,” App. Vol. II, 5, this allegation recites

nothing more than the elements of a claim under Monell v. Department of Social

Services, 436 U.S. 658 (1978). As the District Court correctly observed, the allegation is

a classic “[t]hreadbare recital[] of the elements of a cause of action” that is not sufficient

to state a plausible claim for relief. Timoney v. Loughery, 2014 WL 7236029, at *4 (E.D.

Pa. Dec. 19, 2014) (quoting Iqbal, 556 U.S. at 678). Without more, Timoney failed to

state a claim against Upper Gwynedd.

                                              B

       Next we consider claims that Officer Tartar violated Timoney’s Fourth and

Fourteenth Amendment rights. As noted, Officer Tartar was called to the scene of the

altercation between Timoney and the buyers of his property. Timoney alleged that

Officer Tartar escorted him into his home for “10 minutes only for him to recover his

property,” and that the officers “refused to abide” his requests for more time. App. Vol.

                                               3
II, 4. Officer Tartar told Timoney that he would make arrangements to allow Timoney to

retrieve the rest of his property at a later date, but if he returned before then, he “would be

trespassing.” Id. Timoney also alleged that the municipal Defendants “executed a

‘lockout’—even though a required action in ejectment was never filed by the [Sheriff’s

Sale purchasers].” Id.

       In reviewing these allegations for sufficiency, the District Court noted that

Timoney alleged neither “that Tartar had ‘personal involvement’ in the Sheriff’s sale” nor

“that Tartar had personal involvement in the process (or lack thereof) for providing

[Timoney] with notice prior to the sale.” Timoney, 2014 WL 7236029, at *3.

       We perceive no error in the District Court’s findings. Timoney’s claims are

founded on the premise that his real estate was sold at a sheriff’s sale without notice and

an opportunity to be heard. As a temporal matter, it was impossible for Officer Tartar to

have committed any constitutional tort regarding the Sheriff’s sale as he was called to the

scene only after that sale had occurred. Accordingly, the District Court did not err when it

held that Timoney failed to state a claim under § 1983 against Officer Tartar. See Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (requiring a plaintiff to allege each

defendant’s “personal involvement in the alleged wrongs”).

                                              III

       For the reasons stated, we will affirm the orders of the District Court.




                                              4